Exhibit 10.42 STOCK PURCHASE AGREEMENT BY AND BETWEEN LOCATION BASED TECHNOLOGIES, INC. AND ORI Services Corp Dated May 27, 2009 TABLE OF CONTENTS Page 1. Agreement to Sell and Agreement to Purchase 1 1.1 Purchase of Shares 1 1.2 Closing 1 2. Consideration to be Paid by Buyer 1 2.1 Purchase Price for Shares 1 2.2 Payment of Purchase Price 2 3. Representations and Warranties of the Company 2 3.1 Organization and Good Standing 2 3.2 Authorization of Agreement 2 3.3 Capitalization 2 3.4 Financial Condition 2 3.5 Assets of the Company 3 3.6 Material Contracts 3 3.7 Labor and Employment Matters 4 3.8 Litigation 4 3.9 No Undisclosed Liabilities 4 3.10 Compliance with Law 4 4. Representations and Warranties of Buyer 4 4.1 Investment Intent 4 4.2 Review of SEC Filings 4 5. Covenants 4 5.1 Form D 4 5.2 Reporting Status 5 5.3 Schedule 13D 5 5.4 Use of Proceeds 5 5.5 Financial Information 5 5.6 Disclosure of Transaction 5 5.7 Conduct of the Business of the Company 5 6. Indemnification 5 6.1 Claims for Indemnification 5 6.2 Manner of Indemnification 6 6.3 Limitations on Indemnification 6 6.4 Sole Basis for Recovery 6 6.5 Insurance 6 i 7. Miscellaneous 6 7.1 Notices 6 7.2 Governing Law 6 7.3 Counterparts 6 7.4 Indemnification for Brokerage 7 7.5 Complete Agreement 7 7.6 Interpretation 7 7.7 Severability 7 7.8 Knowledge; Due Diligence Investigation 7 7.9 Expenses of Transactions 7 7.10 Amendment 7 7.11 Counterparts 7 SCHEDULES Schedule 2.2Instructions for Payment of Purchase Price Schedule 3.3Obligations of the Company Schedule 3.4.1.1Financial Statements Delivered to Buyer Schedule Changes in Financial Condition of the Company Schedule 3.4.3Defaults of the Company Schedule 3.5Liens of the Company Schedule 3.8Current Litigation Schedule 3.9Undisclosed Liabilities Schedule 4.1Stock Certificate Legend Schedule 5.4Use of Proceeds ii STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of this 27th day of May, 2009 by and between the Location Based Technologies, Inc., a Nevada corporation (the “Company”) and ORI Services Corp. of San Diego, CA (“Buyer”). R E C I T A L S A.The Company is in the business of developing, marketing and selling high quality personal location devices through its Anaheim, California facility (the “Business”). B.
